department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list legend taxpayer a company company c plan d plane plan f roth irag financial_institution h financial_institution i amount amount amount amount4 dear this is in response to your request for a ruling dated date as supplemented by correspondence dated june and date submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations p a regulations the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a worked many years for company and participated in plan d taxpayer a contributed both pre-tax and after-tax contributions to plan d in december of taxpayer a's entire account balance of amount in plan d was rolled over to plan e also maintained by company b the record keeper for both plans financial_institution h erred in reporting the portion of taxpayer a's account attributable to after-tax contributions on form_1 099-r for amount was reported as after-tax employee contributions instead of taxpayer a's actual after-tax contributions amount in financial_institution h was replaced by financial_institution i on date as part of a bankruptcy reorganization the name of taxpayer a's employer company b changed to company c and the name of plane was changed to plan f on april1 taxpayer a retired on date taxpayer a withdrew her account balance in plan f the distribution included her pre-tax and after-tax contributions the pre-tax portion of her account was to be paid from plan f to financial_institution h to be placed in a traditional individual_retirement_account ira the after-tax portion of her account was to be paid to her to be rolled into roth_ira g the form 1099-r for prepared by financial_institution i reported after-tax employee contributions of amount also in error amount equaled the sum of the erroneous after-tax employee contributions reported in amount and taxpayer a's actual after-tax employee contributions amount taxpayer a' sec_2012 federal_income_tax return was filed in accordance with the form 1099-r showing amount as taxpayer a's after-tax contributions to plan f and therefore was reported as being non-taxable in december of company c notified taxpayer a that the after-tax contribution amount amount reported in had been overstated and the error was carried forward in addition the after-tax contribution amount reported on form_1 099-r for was also erroneous financial_institution i issued a corrected form_1 099-r for which shows amount taxpayer a's actual after tax contributions the erroneous computation of taxpayer a's after-tax employee contributions in and resulted in an erroneous roll over of taxpayer a's pre-tax contributions of amount to roth_ira g the ruling_request is accompanied by a letter from company c which states that when it was company b financial_institution h erred when calculating taxpayer a's after-tax employee contributions in and this error was carried forward to in addition financial_institution i further erred in reporting taxpayer a's after-tax contributions in 2'0150601 because of the incorrect reporting of taxpayer a's after-tax contributions at the time taxpayer a rolled amount into her roth_ira g she was unaware of the need to recharacterize the contribution of amount as having been made to her traditional_ira in accordance with sec_408a of the code based on the foregoing facts and representations you have requested that pursuant to sec_301_9100-3 of the p a regulations taxpayer a be granted an additional period of time to recharacterize the contribution of amount to roth_ira g plus earnings on that amount as a contribution made to her traditional_ira with respect to your request for relief under sec_301_9100-3 of the p a regulations code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions sec_1_408a-5 q a-2 c of the i t regulations provides in effect that if the amount of the contribution being recharacterized was contributed to a roth_ira and distributions or additional contributions have been made from or to that ira at any time then the net_income attributable to the amount of a contribution being recharacterized is determined by allocating to the contribution a pro-rata portion of the earnings on the assets in the ira during the period the ira held the contribution this attributable net_income is calculated by using the following formula net_income contribution x adjusted closing balance- adjusted opening balance adjusted opening balance the items in the above formula are defined in sec_1_408a-5 q a-2 c of the i t regulations sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301 9100-big_number and of the p a regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation revenue_ruling revenue_procedure dollar_figure notice or announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in section dollar_figure e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if the taxpayer's request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election section dollar_figure c i of the p a regulations provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been made timely section dollar_figure c ii of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case due to circumstances beyond her control taxpayer a was unaware she needed to elect to recharacterize the contribution of amount as having been made to her traditional_ira in accordance with sec_408a of the code with respect to taxpayers' request for relief and based on the information and representations submitted the service has concluded that taxpayer a has met the requirements of clauses i ii and iii of section dollar_figure b of the regulations and that granting relief would not prejudice the interests of the 2'01506017 government therefore taxpayer a is granted a period of days from the date of the issuance of this letter_ruling to recharacterize amount plus earnings on that amount in roth_ira g to her traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that the traditional_ira and roth_ira g described above meet the requirements of code sec_408 and sec_408a respectively at all relevant times this letter is directed only to the taxpayers who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at i d sincerely yours w manager employee_plans technical group enclosures deleted copy of this letter notice cc
